DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-14 are currently pending and addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ambient light sensor, light sources, camera, speaker, microphone, motion sensor, must be shown or the features canceled from the claims (claims 1-5, 7, 14).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, the limitation “wherein the plurality of electronic components comprise a weatherproofing coating” does not have proper antecedent basis in the specification. The specification only discloses “a weatherproof, internal box (or bay)” (para. 0017, line 15) and that the weatherproof capability is only achieved by the front panel and the rear body being closed and in a locked position (para. 0040, lines 13-17).

Claim Objections
Claim 13 is objected to because of the following informalities:  “the limiting limits” should read “the limiting connector limits”.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20180317330 A1), hereinafter Dunn, in view of Slobodin (US 20080261057 A1), hereinafter Slobodin; Mabrey et al. (US 3771245 A), hereinafter Mabrey; Cho (US 9075262 B2), hereinafter Cho ‘262; Cho et al. (US 10191187 B2), hereinafter Cho ‘187; Wang et al. (US 20200118472 A1), hereinafter Wang; Hubbard (US 20120105790 A1), hereinafter Hubbard; and Van Straten (US 20190017676 A1), hereinafter Van Straten.
Claim 1, Dunn teaches a weatherproof sign (Fig. 1 shows a sign  10 for outdoor use that can withstand environmental conditions; para. 0004, lines 1-4), comprising:
a weatherproof case having an openable front panel attached to a rear section (Fig. 1-5 show a case 6, 12 with an openable front panel 14 attached to a rear section);
a display screen integrated within the openable front panel (Fig. 6 shows a display screen 11 integrated within the openable front panel 14; para. 0052, lines 4-7);
a protective transparent layer disposed on an exterior side of the display screen (a protective transparent layer 17 is disposed on an exterior side of the display screen 11; para. 0052, lines 4-9) so as to form an enclosed air gap between the display screen and the protective transparent layer (Fig. 6 shows an air gap 25 between the display screen 11 and the protective transparent layer 17; para. 0052, lines 17-19);
a plurality of electronic components in communication with the controller to control operation of the sign (Fig. 4-5 show electronic components 30; para. 0048, lines 1-14, discloses that electronics components 30 includes processors and other controllers utilized to operate the sign on the front panel 14 and the other electronics);
a media bay disposed on the exterior side of the rear section (Para. 0007, lines 3-5, discloses an access panel or a media bay “such that the electronics cavity may also be accessed from the rear”);
at least one communication cable disposed in the media bay for communication with a remote display management platform (Para. 0048, lines 1-8, discloses the electronics cavity 18 contains communications equipment, wireless transmitter/receivers, network connectivity devices);
a power supply disposed within the weatherproof case (Para. 0048, lines 1-8, discloses power sources and power distribution components are located in the electronics cavity 18 of the case 6, 12);
a clearing fan disposed within the weatherproof case (Fig. 4-5 show fans 34 within the weatherproof case);
a limiting connector disposed between the front panel and the rear section to limit the extent to which the front panel opens (Fig. 3 shows limiting connectors 22, 20 disposed between the front panel 14 and the rear section; para. 0043, lines 1-14.).
Dunn does not explicitly disclose a bezel-less protective transparent layer. However, Slobodin teaches a bezel-less protective transparent layer disposed on an exterior side of the display screen (Fig. 1-2, ref. 14).
Dunn and Slobodin are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. display systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn to incorporate the teachings of Slobodin to make the protective transparent layer bezel-less because a bezel-less display system improves the durability of the system while also enhancing aesthetic design as well as reducing manufacturing cost (Slobodin, para. 0025-0026).
Neither Dunn nor Slobodin discloses a shatterproof glass laminate. However, Mabrey teaches a shatterproof glass laminate disposed on the bezel-less protective transparent layer (col. 2, lines 20-28).
Dunn, Slobodin, and Mabrey are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. display systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin to incorporate the teachings of Mabrey to add a shatterproof glass laminate because the protective layer will not shatter if dropped or broken (Mabrey, col. 2, lines 20-28).
Dunn also fails to disclose an anti-reflective laminate. However, Cho ‘262 teaches an anti-reflective laminate (Col. 8, lines 27-38).
Dunn and Cho ‘262 are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. outdoor displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn to incorporate the teachings of Cho ‘262 to add an anti-reflective laminate because the use of an anti-reflective laminate improves the visibility of the image displayed on the display screen (Cho ‘262, col. 8, lines 27-32).
Neither Dunn nor Slobodin explicitly disclose an anti-graffiti laminate. However, Cho ‘187 teaches an anti-graffiti laminate disposed on the exterior of the bezel-less protective transparent layer (Fig. 5 shows an exploded view of a protective transparent layer for an outdoor display; an anti-graffiti film 42 is attached to the front surface of the protective layer).
Dunn, Slobodin, and Cho ‘187 are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. display systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin to incorporate the teachings of Cho ‘187 to add an anti-graffiti laminate to the bezel-less protective transparent layer because adding an anti-graffiti layer makes scribbling difficult and easily remove graffiti (Cho ‘187, col. 5, lines 34-36).
Dunn discloses a light source (para. 0053, lines 1-4); however, he does not explicitly disclose light sources that are connected to a light sensor or a controller. Regardless, Wang teaches an ambient light sensor (Fig. 2 shows ambient light sensor 140; para. 0023, lines 1-2) in communication with a controller (Fig. 2 shows controller 210) to control brightness of one or more light sources disposed within the weatherproof case (Fig. 2 shows the light sources 124 in the backlight module 120; the light sensor 140 is connected to the controller 210, which in turn is connected to the backlight module 120).
Dunn and Wang are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. display apparatus. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn to incorporate the teachings of Wang to add light sources that are controlled by a controller via input from a light sensor because this makes the display energy efficient.
Dunn also does not explicitly disclose a plurality of manifolds. However, Hubbard teaches a plurality of manifolds disposed below the clearing fan (Fig. 2 shows manifold 30 under a fan assembly 211; para. 0035 states that fan assemblies can be placed above manifolds 30, 35).
Dunn and Hubbard are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. electronic displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn to incorporate the teachings of Hubbard to add manifolds under the fans because placing manifolds under fans “allow for cool ambient air to adequately cool the entire electronic image assembly in an even manner and reduce any `hot spots` within the electronic image assembly” (Hubbard, para. 0011, lines 11-14).
Dunn discloses a limiting connector as stated above; however, Dunn fails to explicitly disclose a limiting connector disposed between a bottom section of the front panel and a bottom section of the rear section to limit the extent to which the front panel opens. The limiting connectors of Dunn are attached to the top of the front panel and the rear section. Regardless, MPEP § 2144.04 states that mere reversal of parts is held to be an obvious modification. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to move the limiting connector of Dunn to the bottom of the casing because putting the limiting connector on the bottom allows for a technician to rest the front panel against the ground thus limiting the strain on the connectors especially when servicing the assembly or its components takes a long time.
Dunn also fails to disclose a weatherproofing coating on the electronics. However, Van Straten teaches wherein the plurality of electronic components comprise a weatherproofing coating (para. 0332, lines 1-4).
Dunn and Van Straten are considered analogous to the claimed invention because they are in the same field of problem solving area, i.e. weatherproofing coating for devices with electronics. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn to incorporate the teachings of Van Straten to add weatherproofing coating to the electronics because the weatherproofing coating prevents damage to the electronics if they get inadvertently exposed to adverse weather conditions.
Claim 2, Dunn further teaches a camera 
Claim 6, Dunn further teaches wherein the display screen comprises a liquid crystal display (Para. 0052, lines 13-17, “The electronic display 11 may be any type of electronic display 11, including but not limited to, a liquid crystal display (LCD)…”).
Claim 7, Wang further teaches wherein the one or more light sources comprises a light emitting diode (Fig. 2 shows a backlight module 120 with a plurality of light sources, which can be LEDs; para. 0021, lines 5-8).
Claims 10 and 11, Cho ‘262 further teaches wherein the anti-reflective laminate disposed on an outer side of the display screen (Col. 8, lines 3-14, discloses an anti-reflective film is disposed on an outer side of the display screen).
Claim 12, Dunn further teaches wherein the plurality of electronic components are disposed within the interior of the rear section (Fig. 3-4 show the electronic components 30 are disposed within the rear section).
Claim 13, Dunn further teaches wherein the limiting limits movement of at least one hinge disposed between the openable front panel and the rear section (Fig. 2-3, 7-8 show limiting connectors 20 limit the movements of hinges 22).

Claims 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20180317330 A1) in view of Slobodin (US 20080261057 A1), Mabrey et al. (US 3771245 A), Cho (US 9075262 B2), Cho et al. (US 10191187 B2), Wang et al. (US 20200118472 A1), Hubbard (US 20120105790 A1), and Van Straten (US 20190017676 A1) as applied to claim 1 above, and further in view of Adolphe (US 20180217631 A1), hereinafter Adolphe.
Claim 3, Dunn does not explicitly disclose a speaker. However, Adolphe teaches at least one speaker (Fig. 1-2 show a speaker 8).
Dunn and Adolphe are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. electronic sign displays. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin, Mabrey et al., Cho, Cho et al., Wang et al., Hubbard, and Van Straten to incorporate the teachings of Adolphe to add a speaker because a speaker for an electronic sign allows the public to hear pertinent events, such as sales.
Claim 4, Dunn does not explicitly disclose a microphone. However, Adolphe teaches at least one microphone (Para. 0022, lines 8-27, discloses that a microphone can be integrated to the invention.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin, Mabrey et al., Cho, Cho et al., Wang et al., Hubbard, and Van Straten to incorporate the teachings of Adolphe to add a microphone because a microphone allows an advertiser or a storekeeper to converse directly with the public.
Claim 5, Dunn does not explicitly disclose a motion sensor. However, Adolphe teaches a motion sensor (Fig. 2 show a motion sensor).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin, Mabrey et al., Cho, Cho et al., Wang et al., Hubbard, and Van Straten to incorporate the teachings of Adolphe to 
Claim 14, Adolphe further teaches wherein the motion sensor communicates with the controller to illuminate the display screen upon detecting motion (Fig. 1-2 show a motion sensor connected to a controller 6. The motion sensor activates the display when it detects motion; para. 0020, lines 1-12).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20180317330 A1) in view of Slobodin (US 20080261057 A1), Mabrey et al. (US 3771245 A), Cho (US 9075262 B2), Cho et al. (US 10191187 B2), Wang et al. (US 20200118472 A1), Hubbard (US 20120105790 A1), and Van Straten (US 20190017676 A1) as applied to claim 1 above, and further in view of Vahlsing et al. (US 20110019363 A1), hereinafter Vahlsing.
Claim 8, Dunn does not explicitly disclose an infrared light and ultraviolet light restricting laminate layers. However, Vahlsing teaches an infrared light and ultraviolet light restricting laminate layer disposed on an exterior side of the protective layer (A UV [para. 0035, lines 1-7] and an IR [para. 0037, lines 1-4] restricting layers can be placed on the front of the protective glass).
Dunn and Vahlsing are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. outdoor display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunn in view of Slobodin, Mabrey et al., Cho, Cho et al., Wang et al., Hubbard, and Van Straten to incorporate the teachings of Vahlsing to add infrared and 
Claim 9, Vahlsing further teaches an infrared light and ultraviolet light restricting laminate layer disposed on an outer side of the display screen (A UV [para. 0035, lines 1-7] and an IR [para. 0037, lines 1-4] restricting layers can be placed between the protective glass and the display screen, i.e. the outer side of the display screen.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 10244669 B2) discloses a weatherproof displays system. The display system includes vents, an upright housing, a large format display receiving signals from an industrial PC, fans, a thermostat, a microphone, and a speaker among other things.
Heady et al. (US 6215655 B1) discloses a drive-in ordering apparatus. The apparatus is for protecting an outdoor communication structure from adverse weather conditions, vibration and vandalism. The apparatus has a housing, electronics within the housing, speakers, microphones, fans, lights, and electronic display.
Isayev et al. (US 20080236005 A1) discloses a menu board assembly. The assembly includes an illuminated display, a cabinet with illumination lamp, doors rotatably connected to the cabinet, at least one fan. The assembly can withstand environmental conditions. However, the display is not electronic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631